PER CURIAM.
By petition for writ of habeas corpus, James Byron Roberts challenges an order of the trial court finding him in indirect criminal contempt and imposing sentence. Petitioner as well seeks a belated appeal of the contempt order. Upon the state’s proper confession of error, we grant the petition for writ of habeas corpus, quash the order of contempt, and direct petitioner’s immediate release from custody. This disposition is without prejudice to the institution of proper contempt proceedings in compliance with the applicable procedural requisites. In light of this disposition, the petition for belated appeal is denied as moot.
BOOTH, BENTON and PADOVANO, JJ., concur.